Citation Nr: 1016990	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO. 02-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss due to 
concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Board remanded the claim for 
additional development in November 2003 and again in November 
2005, then denied the claim by way of a May 2007 decision. 
The Veteran appealed the Board's decision and in November 
2009, the Court of Appeals for Veteran's Claims (Court) set 
aside the Board's decision and remanded the matter for the 
additional development described in the remand, below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
disability manifested by memory loss, which he contends was 
incurred in service. Service connection is warranted if it is 
shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty. 
See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury. See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.159(c)(4), VA has a duty to assist the 
Veteran by providing a medical examination based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. Such an examination was deemed 
warranted in this case, but the June 2004 examination report 
and February 2006 addendum were inadequate for rating 
purposes, as pointed out by the Court in its November 2009 
Memorandum Decision. 

While the examiner in both June 2004 and February 2006 stated 
that he reviewed the claims folder, it is not apparent in the 
body of the report. In the June 2004 report, the examiner 
discussed several in-service incidents claimed by the 
Veteran, but stated that "review of the C-file reveals no 
evidence of these other alleged head injuries."  However, as 
pointed out by the Court and evidenced by the record, the 
service treatment records show a May 1960 clinical record 
following a blow to the head during a basketball game, and in 
May 1962 he underwent a head x-ray due to a 2-inch laceration 
to this head. Because the examiner explicitly ruled out the 
in-service incurrences that are unequivocally shown by the 
record, the Board finds that it is impossible to consider 
this report to be adequate and based upon the evidence of 
record. The Court has instructed the Board to remand this 
issue "for a new medical examination that includes a full 
review of the medical history in the claims folder." See 
November 2009 Memorandum Decision. This matter must be 
remanded for a new, and adequate, examination. See Barr v. 
Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort 
to provide an examination, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination 
in order to determine the nature, 
severity, and etiology of any neurological 
disorder manifested by memory loss due to 
concussion. All indicated tests and 
studies should be accomplished. The 
examiner should obtain a detailed history 
from the Veteran concerning in service and 
post service head injuries, including 
based upon a thorough review of the claims 
folder and service treatment records. 
Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any neurological 
disorder diagnosed is related to the 
Veteran's period of military service. When 
discussing any appropriate diagnosis, the 
examiner is expected to discuss the nature 
of any abnormalities noted in the report, 
such as any short or long term memory 
deficit shown on examination and any 
abnormalities shown on diagnostic testing 
reports.

A complete rational for any opinion 
expressed should be included in the 
medical examination report. The claims 
file must be sent to the examiner for 
review in conjunction with the 
examination. 

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


